Lee, J.
Leroy R. Jones applied to the County Court of Harrison County for a writ of habeas corpus on the ground that he was being wrongfully deprived of his liberty as a result of his arrest, on the warrant of the Governor of Mississippi, which was executed, on the request of the Governor of Arizona, for his extradiction. After a full hearing, the petition was dismissed, and J ones appeals.
The application by the County Attorney of Maricopa County, Arizona, to the Governor of that state for this requisition set forth all necessary requirements, in accordance with 18 U. S. C., Section 3182. It was ac*313companied by an affidavit of facts, an information filed by tbe County Attorney in tbe Superior Court, and by bis affidavit made before a justice of tbe peace, of that county. Both tbe information and tbe affidavit charged tbe appellant with tbe crime of assault and battery with intent to murder.
Appellant, both by tbe allegations of bis petition and by bis testimony, admitted that be was in Maricopa County, Arizona, on February 24, 1948, tbe date of tbe alleged assault, and that be shot Emmett M. Williams, but that be did so in self defense; and that while Ruth S. Williams, wife of Emmett M. Williams, was present be did not attempt to shoot her. Tbe record shows that on April 22, 1948, tbe Superior Court adjudged Jones to be insane, and ordered him to be confined in a mental institution until be should be restored to sanity. He escaped from tbe institution on August 30, 1950; but in tbe meantime, Williams, tbe assaulted party, instituted a civil suit and recovered a verdict of $7,500 by way of damages for injuries which be sustained in tbe assault.
It is tbe contention of tbe appellant that tbe sole purpose of this proposed extradition is to effect tbe collection of a debt and to make him amenable to a suit by Ruth S. Williams. Such contention is in direct conflict with an allegation of tbe application for extradition.
With appellant’s admission that be was in Arizona at tbe time and place stated above, and that be actually shot Williams, it is definitely clear, from our decisions, that be was not entitled to be released from extradition. In Bishop v. Jones, 207 Miss. 423, 42 So. 2d 421, it was said: ‘ ‘ It is to be conceded that if an accused was charged with murder in tbe demanding state be could not show in a habeas corpus proceeding in tbe asylum state that be committed tbe homicide in self defense and thereby establish bis innocence, or that be was insane when tbe crime was committed, or that tbe prosecution is for a crime of such character as to be barred by some statute of limitation . . .”
*314See also Ex Parte John Devine, 74 Miss. 715, 22 So. 3, where it was held that the guilt or innocence of a petitioner cannot be inquired into on a habeas corpus proceeding.
In Loper v. Dees, 210 Miss. 402, 49 So. 2d 718, while there was a serious question as to compliance with 18 U. S. C., Section 3182, it was held that Loper’s admission of his trial and sentence cured the defects in the extradition papers. The Court made this further observation : ‘ ‘ And of course in a collateral proceeding of this sort the court cannot inquire into the merits of appellant’s conviction in Texas,” citing authorities.
A criminal prosecution was instituted against the appellant. Before his guilt or innocence could be determined, the court of proper jurisdiction adjudged him to be insane and committed him to a mental institution until he should be restored to sanity. While confined to that institution and before a judicial determination of his restoration to sanity, he escaped. The courts of Arizona are entitled to determine whether he is now sane, and if so to carry his prosecution through to final conclusion.
Affirmed.
McGehee, G. J., and Kyle, Arrington and Ethridge, JJ., concur.